Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  in claim 19, line 2, “wherein processor” should be “wherein the processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 35, 
a)  Term “the time of the predetermined action” lacks antecedent basis.  
b)  Term “the image other than that” lacks antecedent basis.  
c)  It is unclear how the image captured at the time of the predetermined action can be excluded from the detection target image when the detection target image is only “designated” when the predetermined action is NOT determined in the image (lines 6-8 of the claim).  In other 
d) It is unclear what is meant by “excluding” an image (image captured at the time of the predetermined action) from another image (detection target image) (assuming that they can exist at the same time, although it appears that they can’t, see (c ) above).
e)  It is unclear as to what “image other than that” is referring, and whether or not “setting” this image to the detection target image supersedes or precedes the “designation” of the image as the detection target image previously recited (lines 6-8 of the claim).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 18-19, 22, 26, 28, and 30-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattani et al. (US 2008/0108873, hereinafter “Gattani”).
As to claims 1 and 2, Gattani discloses an image processing device comprising: 
at least one processor (zoom control unit 22 capable of applying image analysis algorithms to the video signal, [0020]) configured to: 
determine whether an operator's action in operating an endoscope inserted into a subject body is a treatment action (predetermined action) based on an image captured by the endoscope 
in response to determining that the operator's action is not the treatment action (a NO determination at step 46, Fig.2), designate the image captured by the endoscope inserted into the subject body as a detection target image (image going into step 48, Fig.2, is about to be analyzed for a target anatomical feature, so designated as a “detection target image”); and 
detect a specific region from the detection target image (image analysis algorithms determine if an anatomical feature (specific region) is in the image, step 48, YES).
As to claim 18, the processor is configured to, in response to determining that the operator's action is the predetermined action, 7 of 22G:\OLYMPUS\1710\38485Z\US_M03793\2020-10-13_NFOA\38485Z_20201013_NFOAResponse.docnot designate the image as the detection target image (step 46, Fig.2, if the surgical instrument is detected, indicating a treatment action, the image is not designated to go to step 48, but goes to step 54, and thus is not designated as the detection target image).
As to claim 19, the processor is configured to: receive information input by a user (control unit 22 programmed by a user (receive information input by a user) to include certain image analysis algorithms [0020]); and set a type of the predetermined action based on the information input by the user (the particular image analysis algorithms used set the type of predetermined action depending on what is being detected—surgical instrument, anatomical feature, etc.). 
	As to claim 22, the processor is configured to detect a non-mucosal region from the detection target image (Fig.2, step 46, control unit configured to detect a surgical instrument 14 in the video image signal, [0020], the surgical instrument constituting a “non-mucosal region”);  set a region in the detection target image other than the non-mucosal region in the 
	As to claim 26, the predetermined action is at least one of a treatment action, a differential action, an attentive action and insertion action (the detection of the use of the surgical instrument, step 46, could be considered as any of these actions).
	As to claim 28, Gattani discloses an endoscope system comprising: 
an endoscope (endoscope 16, Fig.1); and
an image processing device comprising: 
at least one processor (zoom control unit 22 capable of applying image analysis algorithms to the video signal, [0020]) configured to: 
determine whether an operator's action in operating an endoscope inserted into a subject body is a treatment action (predetermined action) based on an image captured by the endoscope inserted into the subject body (Fig.2, step 46, control unit detects whether a surgical instrument 14 is present or not in the video image signal, [0020]); 
in response to determining that the operator's action is not the treatment action (a NO determination at step 46, Fig.2), designate the image captured by the endoscope inserted into the subject body as a detection target image (image going into step 48, Fig.2, is about to be analyzed for a target anatomical feature, so designated as a “detection target image”); and 
detect a specific region from the detection target image (image analysis algorithms determine if an anatomical feature (specific region) is in the image, step 48, YES).

determine whether an operator's action in operating an endoscope inserted into a subject body is a predetermined action based on an image captured by an the endoscope inserted into the subject body (Fig.2, step 46, control unit detects whether a surgical instrument 14 is present or not in the video image signal, [0020]) ; 
in response to determining that the operator's action is not the treatment action (a NO determination at step 46, Fig.2), designate the image captured by the endoscope inserted into the subject body as a detection target image (image going into step 48, Fig.2, is about to be analyzed for a target anatomical feature, so designated as a “detection target image”); and 
detect a specific region from the detection target image (image analysis algorithms determine if an anatomical feature (specific region) is in the image, step 48, YES).
	As to claims 31 and 32, the predetermined action is at least one of: a treatment action that gives a medical treatment to the subject body; a differential action that differentiates any portion in the image; an attentive action that pays close attention to the subject body; and an insertion action that inserts the endoscope into the subject body (as set forth above with respect to claim 26).
	As to claim 33, wherein the at least one processor is configured to determine that the operator's action is the treatment action when a treatment tool region is detected in the image (step 46, [0020]).

	As to claim 35, as best understood (see 112(b) rejections above), Gattani discloses an image processing device comprising: 
at least one processor (zoom control unit 22 capable of applying image analysis algorithms to the video signal, [0020]) configured to: 
determine whether an operator's action in operating an endoscope inserted into a subject body is a treatment action (predetermined action) based on an image captured by the endoscope inserted into the subject body (Fig.2, step 46, control unit detects whether a surgical instrument 14 is present or not in the video image signal, [0020]); 
in response to determining that the operator's action is not the treatment action (a NO determination at step 46, Fig.2), designate the image captured by the endoscope inserted into the subject body as a detection target image (image going into step 48, Fig.2, is about to be analyzed for a target anatomical feature, so designated as a “detection target image”); and 
detect a specific region from the detection target image (image analysis algorithms determine if an anatomical feature (specific region) is in the image, step 48, YES);
wherein the image captured at the time of the predetermined action is excluded from the detection target image for detecting the specific region (if predetermined action (treatment tool) is detected, the treatment tool image will be excluded from the detection target image since an image will not be designated as such), whereas the image other than that is set to the detection target image (any other image that is eventually set as the detection target image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al. (US 2008/0108873, hereinafter “Gattani”) in view of Moriyama et al. (US 2012/0182409, hereinafter “Moriyama”).
Gattani teaches that the image analysis algorithms that are used to detect the surgical tool in the image generally analyze the image for specific shapes, colors, patterns and light intensities ([0036]) and exemplifies tool detection using patterns and/or colors ([0037]).  Thus, Gattani fails to explicitly disclose that shape and brightness is used to detect the surgical tool in the image.  Moriyama is just one of numerous references that teach that a surgical tool can be detected within an image by detecting a tubular shape with a brightness exceeding a threshold value ([0124]).  It would have been obvious before the effective filing date of the claimed invention to have used existing image analysis features (detection of shapes and light intensities) of Gattani to detect the surgical tool in the image since Moriyama teaches that such technique is a known and suitable way of providing the predictable result of detecting the surgical tool in the image.

Allowable Subject Matter
Claims 4, 20-21, 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
Rejections, objections and interpretations from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080243054 A1	Mollstam; Anders et al.
US 2017/0042407—Although this reference was previously cited by the Examiner, it is noted that it appears to anticipate at least claim 1: see Fig.7, by determining the region the image to which the operator is pointing (operators action), the processor consequently determines that the pointing action (operators action) is NOT a treatment action (predetermined action) and, in response, designates (uses) the image to detect a specific region (area of interest QA, Fig.7, [0088]) from the image


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795